Citation Nr: 0916577	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the character of discharge for the period from 
January 6, 1987 to April 13, 1990, is a bar to entitlement to 
VA compensation and pension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant served on active duty from January 6, 1987, to 
April 13, 1990, when he was discharged under conditions other 
than honorable.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board previously remanded the case in September 2007 for 
additional development of the evidence.  That development has 
been completed and the case is now ready for final appellate 
consideration.  


FINDINGS OF FACT

1.  The appellant enlisted in January 1987 and received a 
discharge under other than honorable conditions in April 
1990.  

2.  The appellant's non-judicial punishments for violation of 
articles of the UCMJ (Article 86, for being absent without 
authority for several hours, and under Article 92, for 
exceeding the 200 mile limitation imposed on regular weekend 
liberty, in August 1988; Article 86, for failing to go to his 
appointed place of duty in April 1989) and his unauthorized 
absences totaling 126 days from October 10, 1989, to February 
14, 1990, reflected willful and persistent misconduct.  

3.  There is no evidence showing that the appellant was 
insane at the time of the offenses that resulted in his 
discharge under other than honorable conditions.


CONCLUSION OF LAW

The appellant's discharge from service, under other than 
honorable conditions, was under dishonorable conditions for 
VA purposes, thus constituting a bar to VA benefits. 38 
U.S.C.A. § 101(2), (18) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.12 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

In an administrative decision dated and issued in January 
2004, the RO found that character of discharge for the 
appellant's period of service from January 6, 1987, to April 
13, 1990, was a bar to VA benefits.  See 38 C.F.R. 
§ 3.12(c)(6).  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12.  A discharge 
under honorable conditions is binding on the VA as to the 
character of discharge.  38 C.F.R. § 3.12(a).  

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  

Further, it should be noted that a discharge by reason of a 
sentence of a general court-martial or otherwise to comply 
with lawful orders of competent military authority, or as a 
deserter, or on the basis of an absence without authority 
from active duty for a continuous period of at least 180 days 
unless such person demonstrates to the satisfaction of the 
Secretary that there are compelling circumstances to warrant 
such prolonged unauthorized absence, shall bar rights of such 
person under laws administered by the Secretary based on that 
period of service.  38 U.S.C.A. § 5303(a).  

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 
C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C.A. 
§ 5303(b), "if it is established to the satisfaction of the 
Secretary that, at the time of the commission of an offense 
leading to a person's court-martial, discharge or 
resignation, that person was insane, such person shall not be 
precluded from benefits under laws administered by the 
Secretary based upon the period of service from which such 
person was separated."  

In considering the evidence of record under the law and 
regulations as set forth above, the Board concludes that the 
appellant's discharge from service is dishonorable and 
therefore a bar to VA benefits.  The appellant's service 
records reflected that after he was given two non-judicial 
punishments and counseled on three occasions for deficiencies 
in performance and conduct, he continued to engage in conduct 
in violation of Uniform Code of Military Justice (UCMJ) 
despite a warning of the consequences for doing so.  The 
appellant enlisted in January 1987 for a period of four 
years.  In August 1988, the appellant received a non-judicial 
punishment under UCMJ Article 86, for being absent without 
authority for several hours, and under Article 92, for 
exceeding the 200 mile limitation imposed on regular weekend 
liberty.  After the violations, he was awarded restriction 
and extra duty for 14 days.

Thereafter, the appellant was given a non-judicial punishment 
under Article 86 for failing to go to his appointed place of 
duty in April 1989.  He was awarded a forfeiture of pay for 
one month.  

In April 1989, the appellant was counseled for uttering 
worthless checks and failing to maintain sufficient funds in 
his checking account.  Necessary corrective actions were 
explained, sources of assistance were provided, and a 
disciplinary and discharge warning was issued.  He was again 
counseled in July 1989 for uttering worthless checks and for 
operating a motor vehicle without a license.  Again, 
necessary corrective actions were explained, sources of 
assistance were provided, and a disciplinary and discharge 
warning was issued.  

Finally, the appellant had an unauthorized absence (UA) from 
October 4, 1989, to October 10, 1989 (six days).  He again 
had an unauthorized absence (UA) from October 11, 1989, to 
February 14, 1990 (126 days).  In April 1990, General Court 
Martial proceedings were initiated.  At the appellant's 
request, the Convening Authority determined that he had no 
potential for further service, and a separation in lieu of 
trial by court-martial was deemed to be in the best interest 
of the service.  Accordingly, he was discharged under other 
than honorable conditions by reason of conduct triable by 
courts-martial in April 1990.  

The appellant argues, including at a hearing at the RO in 
June 2005, that consideration should be given to the reasons 
that led to his UA as well as to his otherwise faithful 
service.  The appellant claims that he was harassed by one of 
his supervisors because he was placed on light duty for four 
months due to an injury.  He contends that he requested, but 
was denied, a transfer to another unit, and that he resorted 
to the UA as the only means to avoid the harassment.  The 
appellant contends that he was an honest member of society 
prior to and subsequent to service, and he submitted letters 
from three persons to vouch for his good character.  

Despite the appellant's claim of harassment by a supervisor, 
the Board finds it significant that he had at least one 
earlier incident of UA at which time he was expressly given 
an opportunity to take corrective action, as well as other 
non-judicial punishment and counseling.  Further, he was 
informed that further violations of the UCMJ could result in 
an administrative separation Under Other Than Honorable 
Conditions.  However, despite notice that additional 
violations of UCMJ could result in administrative separation, 
the appellant embarked on his two UA's totaling 128 days.  
Regarding the unauthorized absences, the Board notes the 
United States Court of Appeals for Veterans Claims (Court) 
has found that an unauthorized absence is the type of offense 
that would interfere with and preclude the performance of an 
appellant's military duties and thus cannot constitute a 
minor offense.  Cropper v. Brown, 6 Vet. App. 450, 453 
(1994).  

In this case, the appellant's final UA's totaled more than 
three months.  Further, his UCMJ offenses began little more 
than a year and a half into his period of service and 
extended over the next year and a half.  The Board recognizes 
that the appellant was given a Meritorious Mast for superior 
performance in June 1989.  But the Board finds significant 
that, although he was not discharged by reason of a sentence 
of a general court-martial, he accepted a discharge under 
other than honorable conditions in lieu of a trial by court-
martial.  Nevertheless, after considering the nature and 
circumstances of the violations, the Board finds that the 
appellant was not discharged for minor offenses.  As such, 
the Board concludes that the appellant's aforementioned 
actions constituted willful and persistent misconduct.  

The Board notes that, if it is established that, at the time 
of the commission of an offense leading to a person's court-
martial, discharge, or resignation, that person was insane, 
such person shall not be precluded from benefits under laws 
administered based on the period of service from which such 
person was separated.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).  In the instant case, there is no evidence to show, 
and the appellant does not contend, that he was insane at the 
time of his offenses.  

The Board also finds relevant in this case that the Naval 
Discharge Review Board determined in April 2004 that the 
character of the appellant's discharge should not change and 
that, in May 2005, the Board of Correction of Naval Records 
found that he had not submitted new and material evidence to 
justify reconsideration of the previous denial.  

For the reasons stated above, the Board finds that the 
appellant's discharge under other than honorable conditions 
is a bar to VA benefits.  The weight of the evidence is 
against the claim; thus, the appellant has failed to 
establish, by a preponderance of the evidence, that he is a 
"veteran" (with a qualifying discharge), and the reasonable 
doubt doctrine is not for application.  See Holmes v. Brown, 
10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 
Vet. App. 21 (1991) (holding that, before applying for 
benefits, person must demonstrate by preponderance of 
evidence qualifying service and character of discharge)).  
Consequently, the appellant has no legal entitlement to VA 
benefits based on disease or injury incurred between those 
dates, and his claim must be denied as a matter of law.  38 
C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of an August 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in January 2004.  
Although the appellant has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  The error in not providing the required notice prior 
to the adverse decision was cured by the August 2004 letter 
and two supplemental statements of the case, and so is 
harmless.  Moreover, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, including at a 
hearing.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
appellant has been afforded a VA compensation examination, 
and his service personnel and treatment records have been 
received.  No further development action is necessary.  


ORDER

The character of the appellant's discharge constitutes a bar 
to payment of VA compensation benefits, and the appeal is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


